
	
		II
		110th CONGRESS
		1st Session
		S. 2046
		IN THE SENATE OF THE UNITED STATES
		
			September 12, 2007
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To establish a pilot program for police departments to
		  use anonymous texts from citizens to augment their anonymous tip
		  hotlines.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Text a Tip Act of
			 2007.
		2.A
			 pilot program for texting crime tips
			(a)In
			 generalThe Attorney General may make grants to State or local
			 police departments to implement an anonymous tip program using cell phone text
			 messaging that comply with the requirements of this Act.
			(b)Use of
			 fundsA State or local police department that receives a grant
			 under this Act shall use amounts provided under the grant to develop,
			 implement, or expand the anonymous tip system using cell phone text messaging
			 which may include payment of the following expenses:
				(1)Salaries,
			 personnel, training, technology, and other costs directly related to the
			 operation of the program, including reward money.
				(2)Promotion of the
			 program including public service announcements, printed advertisements, and
			 other forms of marketing.
				(c)Federal
			 shareThe Federal share of a grant under this Act shall not
			 exceed 75 percent of the cost of the program.
			(d)Supplement and
			 Not supplantGrant amounts received under this Act shall be used
			 to supplement, and not supplant, non-Federal funds that would otherwise be
			 available for activities funded under this Act.
			3.Program
			 requirementsA texting tip
			 program eligible for a grant under this Act shall comply with the following
			 requirements:
			(1)A State or local
			 police department shall administer the program.
			(2)The incoming text
			 messages shall be stripped of any identifying information before it is
			 transmitted to the police through a verifiable technology or third
			 party.
			(3)The text tip
			 shall not be traceable by any means.
			(4)The texting
			 program shall not replace any existing 1–800 tip hotlines.
			(5)The police
			 department shall train sufficient personnel to intercept and respond to the
			 text tips.
			(6)The police
			 department shall, to the extent possible, make this program compatible with
			 most mobile phone providers.
			(7)The texting
			 program should include a unidentifiable code that can be given to the tipster
			 if they want to send follow up information to the police, allowing for
			 increased continuity and more accurate information.
			(8)The texting
			 program shall include a feature to abort a tip while it is in the process of
			 being given.
			(9)The grantee shall
			 not impose any additional fees on the tipster’s mobile phone. Only standard
			 messaging rates from the tipster’s mobile phone provider shall apply.
			(10)The police
			 shall, to the extent possible, promote the texting program to encourage
			 citizens, especially youth, to participate in the program.
			4.Applications
			(a)In
			 generalTo request a grant under this Act, a State or local
			 police department shall submit an application to the Department of Justice in
			 such form and containing such information as the department may reasonably
			 require.
			(b)CertificationsEach
			 application for a grant under this Act shall contain the certification of the
			 State or local police department that the program for which the grant is
			 requested meets each of the requirements of this Act.
			5.Reports and
			 evaluations
			(a)RecipientsFor each fiscal year, each recipient of a
			 grant under this Act during that fiscal year shall submit to the Attorney
			 General a report on a date specified by the Attorney General—
				(1)regarding the effectiveness of activities
			 carried out using that grant; and
				(2)including an evaluation in such form and
			 containing such information as the Attorney General may reasonably
			 require.
				(b)Attorney
			 GeneralThe Attorney General shall submit a yearly report on the
			 effectiveness on the activities carried out under this Act to the Committees on
			 the Judiciary of the Senate and the House of Representatives.
			6.DefinitionsIn this Act:
			(1)The term
			 texting tip program means a program that—
				(A)allows citizens
			 to text tips anonymously to the police to aid in criminal justice;
				(B)strips texts of
			 identifying information; and
				(C)is used by the
			 police to prevent and solve crimes.
				(2)The term
			 texting means sending written messages from a mobile phone. Texts
			 is the plural form of text messages.
			7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Attorney General to carry out this Act
			 $5,000,000 for each of fiscal years 2008 through 2013.
		
